Hayes and Lawton, JJ.
(dissenting). We respectfully dissent. In our view, Supreme Court erred in denying plaintiffs’ motion for partial summary judgment on liability on the Labor Law § 240 (1) claim and in granting defendant’s cross motion for summary judgment dismissing that claim. We disagree with the majority that obtaining the serial and model numbers of the air conditioning unit was not part of the repair task and thus was not a protected activity under the statute. Labor Law § 240 (1) was enacted for the protection of workers from injury and should be liberally construed for that purpose (see Martinez v City of New York, 93 NY2d 322, 325-326 [1999]; Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 500 [1993]; Zimmer v Chemung County Performing Arts, 65 NY2d 513, 520-521 [1985], rearg denied 65 NY2d 1054 [1985]). Plaintiffs submitted evidence establishing that James R. Beehner (plaintiff) was required to obtain the serial and model numbers of the air conditioning unit before the repair of the unit would be deemed completed. In our view, plaintiffs established that obtaining such information was not a “separate and distinct” task assigned by plaintiff’s employer (Fairchild v Servidone Constr. Corp., 288 AD2d 665, 666 [2001]) but, rather, was “incidental to the repair work that plaintiff completed earlier” (id. at 667). Thus, we conclude that plaintiff was engaged in a protected activity under Labor Law § 240 (1) when he fell from the ladder (cf Martinez, 93 NY2d at 326). Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Lawton and Hayes, JJ.